DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

This is the Non-Final Office Action in response to the Application No. 16/951,255 filed on November 18, 2020, title “Processing Over Alternate Communication Sessions Between A Source Node and A Destination Node Having Different Paths In A communications Network”.

Status of the Claims
Claims 1-20 are pending in this application and have been examined.

Priority
This Application was filed on 11/18/2020 and is a CON of U.S. Application No. 14/334,472 filed on 07/17/2014 (Patent No. 10,867,349) and is a DIV of U.S. Application No. 12/873,148 filed on 08/31/2010 (Patent No. 8,788,396) which is  a CIP of U.S. Application No. 12/836,943 filed on 07/15/2010 (Patent No. 8,010,442) which is a CON of U.S. Application No. 10/954,527 filed on 09/30/2004 (Patent No. 7,778,915) which claims the benefit of U.S. Provisional Application No. 60/510,766 filed on 10/14/2003 and claims the benefit of U.S. Provisional Application No. 60/536,559 filed on 01/15/2004 and claims the benefit of U.S. Provisional Application No. 60/581,931 filed on 06/22/2004.
The Application No. 12/873,148 filed on 08/31/2010 claims the benefit of U.S. Provisional Application No. 61/255,772 filed on 10/28/2009 and claims the benefit of U.S. Provisional Application No. 61/300,667 filed on 02/02/2010 and claims the benefit of U.S. Provisional Application No. 61/323,176 filed on 04/12/2010.
For the purpose of examination, the date 10/14/2003 is considered to be the earliest effective filing date.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  A copy of the PTO-1449 form with the examiner’s initials is attached to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,867,349.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application recite substantially the same limitations as claims 1-20 of the patent with minor variations that would have been obvious to one of ordinary skills in the art (see below):
Present Application
Patent No. 10,867,349
     Claim 1.  A method, comprising:
     Claim 1.  A method, comprising:
     receiving, by electronic processing circuitry and over a data communications network, data packets from a plurality of source computer nodes, wherein the data communication network includes a plurality of network devices facilitating data packet communications;
     receiving, by electronic processing circuitry over a data communications network, data packets from a plurality of source computer nodes, wherein the data communication network includes a plurality of network devices facilitating data packet communications;
     processing, by the electronic processing circuitry, data transaction-specific data packets associated with a data transaction received from the plurality of source computer nodes,
     processing, by the electronic processing circuitry, data transaction-specific data packet messages associated with a data transaction received from the plurality of network source computer nodes,
     establishing a first data packet communication session between one source computer node from the plurality of source computer nodes and one destination computer node from a plurality of destination computer nodes to transport data transaction specific data packets from the one source computer node to the one destination computer node over a first path through the data communications network;
     establishing a first data packet communication sessions between one source computer node from the plurality of source computer nodes and one destination computer node from a plurality of destination computer nodes to transport data transaction specific data packet messages from the one source computer node to the one destination computer node over a first path through the data communications network;
     establishing a second alternative data packet communication session between the one source computer node and the one destination computer node to transport data transaction specific data packets from the one source computer node to the one destination computer node over a second path through the data communications network that is different from and bypasses the first path;
     establishing a second alternative data packet communication session between the one source computer node and the one destination computer node to transport data transaction specific data packet messages from the one source computer node to the one destination computer node over a second path through the data communications network that is different from and bypasses the first path;

     associating in memory, by the electronic processing circuitry, hierarchical data including intraday risk condition parameter data associated with an entity;
     the electronic processing circuitry identifying a condition based on the data transaction-specific data packets;
     the electronic processing circuitry identifying an intraday risk condition detected from the data transaction-specific data packet messages that matches the intraday risk condition parameter data associated with the entity;
     in response to the identifying the condition, the electronic processing circuitry initiating alteration of the first data packet communication session; and
     in response to an identified match, the electronic processing circuitry initiating termination of the first data packet communication sessions using a network device in the first path through the data communications network; and
     after the alteration of the first data packet communication session, the electronic processing circuitry determining whether any data transaction specific data packets associated with the second alternative data packet communication session continue to travel from the one source computer node to the one destination computer node over the second path.
     after the termination of the first data packet communication session, the electronic processing circuitry determining whether any data transaction specific data packet messages associated with the second alternative data packet communication session continue to travel from the one source computer node to the one destination computer node over the second path.



Claim Rejections - 35 USC § 101
Claims 1-20 are a practical application.

Claim Rejections - 35 USC § 102/103
A review of the parent cases, especially case 14/334,472 and noted that extensive searches had been conducted.  An updated prior art search did not identify any art that teach each and every elements of the claims at this time.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the PTO-892 form.

Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697